In re Gilbert, Odell; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. A, No. 92-1297; to the Court of Appeal, Fifth Circuit, No. 01-KH-394.
Writ granted for the sole purpose of transferring this case to the 19th Judicial District Court. Relator has raised a criminal post-conviction habeas corpus claim, see La.C.Cr.P. art. 362(2); State ex rel. Vaughn v. State, 96-1670 (La.8/1/96), 677 So.2d 436; State ex rel. Bartie v. State, 501 So.2d 260 (La.App. 1st Cir.1986), venue for which lies in the 19th Judicial District R.S. 15:571.15; Vaughn, 96-1670 at 1, 677 So.2d 436; Bartie, 501 So.2d at 265.